708 N.W.2d 434 (2006)
474 Mich. 1055
DEDOES INDUSTRIES, INC., Plaintiff-Appellant,
v.
TARGET STEEL, INC., Defendant-Appellee.
Docket No. 129019, COA No. 254413.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the May 24, 2005 judgment *435 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.